Citation Nr: 1824241	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-41 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher disability rating for post-operative burn scar and contracture of the left thumb, currently rated as 10 percent disabling.

2.  Entitlement to a compensable disability rating for scars of abdomen and thigh donor sites.  

3.  Entitlement to a compensable disability rating for hidradenitis of the right axilla.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety.  

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a psychiatric disability, to include anxiety and depression.

8.  Entitlement to service connection for residuals of a lacunar infarction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to a disability rating higher than 10 percent for post-operative burn scar and contracture of the left thumb, entitlement to compensable ratings for abdomen and thigh donor site scars and for hidradenitis, denied entitlement to service connection for residuals of lacunar infarction, and continued to deny claims of entitlement to service connection for hypertension and anxiety. 

The Veteran and his wife testified at a hearing before the undersigned in November 2017.  A hearing transcript is of record.

The issues of entitlement to higher disability ratings for post-operative burn scar and contracture of the left thumb and hidradenitis of the right axilla, and entitlement to service connection for a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's three abdomen and thigh donor site scars are described as sensitive or painful, thus constituting painful scars; they do not, however, cover an area or areas totaling at least 465 square centimeters.  

2.  The RO denied the Veteran's claims of entitlement to service connection for hypertension and anxiety in a January 2008 rating decision, and the Veteran did not perfect a timely appeal of the claims following issuance of a December 2009 statement of the case (SOC).

4.  Evidence received since the January 2008 rating decision and December 2009 SOC relates to unestablished facts necessary to substantiate the claims for service connection for hypertension and anxiety and raises a reasonable possibility of substantiating the service connection claims.

5.  The evidence is at least evenly balanced as to whether the Veteran's diagnosed hypertension is etiologically related to service.

6.  The evidence is at least evenly balanced as to whether the Veteran's lacunar infarction residuals were caused by hypertension.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for abdomen and thigh donor site scars have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).

2.  The January 2008 rating decision that denied the Veteran's claims of entitlement to service connection for hypertension and anxiety is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  New and material evidence has been received, and the claims of entitlement service connection for hypertension and anxiety may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156.

4.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for residuals of a lacunar infarction, as secondary to hypertension, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303 3.304, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter (VCAA letter) sent to the Veteran in December 2010.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records, and he has been afforded an adequate VA examination to evaluate the abdomen and thigh donor site scars.  The Veteran has not otherwise provided private treatment records or reported receiving such treatment for the claimed issue decided herein.  

The record indicates that the Veteran was in receipt of Social Security Administration (SSA) disability benefits, with a date of entitlement commencing in June 2011.  While the Board notes that the award of SSA disability benefits connotes impairment in employability, the evidence does not indicate that the Veteran's abdomen and thigh donor site scar specifically impact his employability.  Consequently, a remand to obtain the SSA records is not warranted before deciding these claims.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Veteran's November 2017 Board hearing, the undersigned identified the issues on appeal and inquiries were made as to the relevant symptoms, medical treatment and employment history.  This complied with Bryant.

There is no indication that additional evidence is available or required for a fair adjudication of the claim for a higher rating for abdomen and thigh donor site scars.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

In light of the favorable decision to grant the claims of entitlement to service connection for hypertension and for residuals of a lacunar infarction, any deficiency as to VA's duties to notify and assist, with respect to those claims, is harmless.

II.  Higher Disability Rating for Abdomen and Thigh Donor Site Scars

	A.  Governing Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging" the ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

	B.  Analysis

The criteria for rating scars provide that burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are awarded a 10-percent rating when they have an area or areas of at least 39 square (sq.) centimeters (cm.) but less than 77 sq. cm.  38 C.F.R. § 4.118, DC 7801.  A 20 percent rating is warranted for deep and nonlinear scars of an area or areas of at least 77 sq. cm., but less than 465 sq. cm.  A 30 percent rating is warranted for deep and nonlinear scars of an area or areas of at least 465 sq. cm., but less than 929 sq. cm.  A maximum 40 percent rating is warranted for deep and nonlinear scars of an area or areas of 929 sq. cm. or greater.  

Burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear are awarded a 10-percent rating only when they have an area or areas of 929 sq. cm. or greater.  38 C.F.R. § 4.118, DC 7802.

One or two scars that are unstable or painful are awarded a 10-percent rating.  Three or four scars a 20-percent disability rating.  Five or more scars that are unstable or painful warrant a 30-percent disability rating.  38 C.F.R. § 4.118, DC 7804.  

Here, the Veteran's tissue scars of the abdomen and thigh donor sites were described in a January 2011 VA examination report.  The examiner noted that the scars did not interfere with joint movement or digestion.  The Veteran's wife reported that he wore loose-fitting clothing to reduce pressure on the scar sites.  On examination, the abdominal scar was linear and measured 15 cm by one cm, and the thigh scars constituted two, bilateral scars, which each measured 10 cm by 10 cm.  The thigh and abdomen scars were noted to be well-healed, non-tender, non-adherent, and non-depressed.  While all scars were hypopigmented, there were no signs of ulceration or loss of tissue in either scar, and all scars were noted to be non-tender to palpation.  

Although the VA examiner indicated that the Veteran did not have tenderness of either of these scars, the examiner did note that the Veteran wore loose-fitting clothing to reduce pressure on the scar sites.  During his November 2017 Board hearing, the Veteran testified that his scars were painful to the touch and sensitive and that this was why he wore loose-fitting clothing.  

Based on this evidence, the Board finds that the evidence reasonably describes the Veteran's donor site scars consistent of three different painful scars, thus warranting a 20 percent rating in accordance with Diagnostic Code 7804.  The evidence clearly indicates, however, that the Veteran does not have more than three painful scars; and, although the evidence is unclear with respect to whether his thigh scars are deep, the areas covered by the scars does not cover at least 929 sq. cm., such as to warrant a 30 percent or higher disability rating for deep and nonlinear scars.  

The evidence is, thus, approximately evenly balanced as to whether the service-connected abdomen and thigh donor site scars constitute three painful scars such as to warrant a 20 percent disability rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a disability rating of 20 percent, is warranted for the entire period on appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a disability rating higher than 20 percent, however, the benefit of the doubt doctrine is not otherwise for application. 

	C.  Extraschedular Consideration and TDIU

The Board has additionally considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's abdomen and thigh donor site scars present an exceptional disability picture.  Comparison between his symptoms and the rating criteria shows that the relevant criteria reasonably describe the disability level and symptomatology associated with the scars, which have been described as sensitive or painful, during the appeal period.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.

Based on the foregoing, the Board need not consider whether the Veteran's abdomen and thigh donor site scars have caused marked interference with employment during the appeal period; therefore, consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his donor site scars have prevented him from employment.  There is, in fact, no evidence of record to indicate that the service-connected scars may have had any effect on his ability to secure or follow substantially gainful employment.  Thus, consideration of a TDIU is not warranted.

III.  New and Material Evidence

In January 2008, the RO denied service connection for hypertension and for anxiety.  Following issuance of a December 2009 SOC, the Veteran filed a VA Form 9 that was received in March 2010.  The filing, however, did not constitute a timely substantive appeal as to these claims as it was received more than one year after issuance of the January 2008 rating decision and more than 60 days after the December 2009 SOC was issued.  See 38 C.F.R. §§ 20.202, 20.302(b) (2017).  The January 2008 rating decision, therefore, is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C. § 7105(d)(3).  The exception to this rule is found at 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, in the January 2008 rating decision and the December 2009 SOC, the RO considered the Veteran's service treatment records, VA treatment records dated through July 2007, and July 2007 VA examination reports.  The RO denied service connection for the claimed hypertension based on a lack of evidence of a chronic condition that began during service.  The RO denied service connection for claimed anxiety based on a lack of evidence of an anxiety diagnosis.  

Evidence obtained since the January 2008 denial of the Veteran's hypertension and anxiety claims includes continuing VA treatment records dated through February 2015, indicating that the Veteran received ongoing neurocognitive treatment which include monitoring of depression and anxiety symptoms; and noting ongoing treatment for hypertension; a September 2010 statement from the Veteran's treating VA physician, indicating that he has been treated for longstanding hypertension, with hypertension being present during service; and the hearing transcript from the Veteran's November 2017 Board hearing, noting contentions that chronic hypertension began during service, and that he has suffered from anxiety as secondary to his hypertension and multiple strokes.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claims for hypertension and anxiety.  See 38 C.F.R. § 3.156(a).  The new evidence clearly delineates current hypertension and supports a finding that hypertension began during service, and provides evidence of current anxiety that may be related to hypertension and/or stroke residuals.  Thus, the evidence is new and material and the service connection claims for hypertension and anxiety are reopened.

IV.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

	A.  Hypertension

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service is not in fact shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) apply only to the specific chronic diseases listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a), which include hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, or systolic blood pressure is predominantly 160 or more.  38 C.F.R. § 4.104, DC 7101 n.1 (2017).  A diagnosis of hypertension "must be confirmed by readings two or more times on at least three different days."  Id.  The requirement of multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

In the instant case, the Veteran had multiple blood pressure readings during service which were indicative of hypertension.   On October 29, 1968, he was admitted for treatment of his left thumb burn scar with a blood pressure reading of 150/98.  The following day he had a blood pressure reading of 142/96.  On January 15, 1969, prior to surgery for repair of contracture of left first web space he had a blood pressure reading of 128/90.  Following surgery, he was noted to have an average blood pressure of 206/100.  A later reading showed 168/100.  Multiple blood pressure readings from January 22, 1969, showed a consistent diastolic pressure above 90, and a consistent systolic pressure above 160.  Blood pressure readings on March 4, 1968, were 180/100, and 200/100.  On March 7, 1969, he underwent surgery for left thumb contracture release.  His blood pressure reading at that time was 150/98.  

In the report of an October 2011 VA examination, the examiner diagnosed hypertension but did not provide an etiology opinion as to the current hypertension.  Notably, in a July 2007 VA examination report, however, the examiner gave the opinion that the preponderance of blood pressures taken during service were in regards to preoperative or intraoperative and postoperative surgical procedures. There were very few blood pressures taken in a non- operative setting, and that the veteran was variously agitated during his hospitalizations for multiple surgeries.  The examiner noted that the veteran's discharge physical blood pressure was normal.  The examiner provided the opinion that there was no evidence that the veteran had, sustained hypertension of an essential nature during active military service, but that the blood pressure elevations were felt to be related to the Veteran's anticipation of surgery and normal anxiety associated with surgeries as well as a pain component of his hand.  Thus, the examiner opined that the elevated blood pressures were incidental findings based on pain and treatment for the Veteran's burn while in active service. 

In the September 2010 statement, the Veteran's treating VA physician noted many of the Veteran's high blood pressure readings during service and indicated that the values stated were consistent with American Medical Association guidelines.  Thus, the physician concluded that the Veteran had long-standing hypertension.  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran had hypertension reflective of chronic disability during service.  Affording him the benefit of the doubt, the Board finds that indeed hypertension, a chronic disease, was noted in service and was present after service.  Pursuant to 38 C.F.R. § 3.303(b), the subsequent manifestations of hypertension are service connected.  Notably, there is no clear evidence of an intercurrent cause for the Veteran's hypertension indicated in the record.  See Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).

The evidence is thus at least evenly balanced as to whether the Veteran's hypertension is a later manifestation of a chronic disability present during service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	B.  Residuals of Lacunar Infarction

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder; or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected dis ability.  38 C.F.R. § 3.310.

The evidence establishes that the Veteran suffered a cerebrovascular accident (CVA) with lacunar infarction in 1984.  He suffered multiple other strokes or CVAs thereafter, including a documented stroke with lacunar infarct in 2003.  In the October 2011 VA examination report, the examiner noted that cranial nerves V, IX, X, and XII were affected by his condition.  Current manifestations included left hemiparesis and expressive aphasia.  

In his September 2010 statement, the Veteran's treating VA physician provided the opinion that as a result of the his long-standing hypertension the Veteran suffered from multiple transient ischemic attacks and CVAs or strokes, and multi-impact dementia with motor and sensory deficits.   The Board finds the physician's opinion adequate to make a finding that the Veteran's lacunar infarction residuals were caused by his now service-connected hypertension.  As such, all elements for service connection for residuals of lacunar infarctions on a secondary, causation, basis have been met.  

Resolving reasonable doubt in the Veteran's favor, the elements for service connection for residuals of lacunar infarction, as secondary to service-connected hypertension, on a causation basis, are all demonstrated and service connection is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a 20 percent rating, but no higher, for abdomen and thigh donor site scars is granted, subject to controlling regulations governing the payment of monetary awards.

The application to reopen the claim of entitlement to service connection for hypertension is granted.

The application to reopen the claim of entitlement to service connection for anxiety is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of lacunar infarction, secondary to service-connected hypertension, is granted.


REMAND

Further development of the Veteran's claims for higher ratings for a post-operative burn scar and contracture of the left thumb and for hidradenitis, and of entitlement to service connection for a psychiatric disability, to include anxiety and depression, is warranted before the Board can properly adjudicate those claims.

With respect to the higher rating claims for the thumb disability and for hidradenitis, during his November 2017 Board hearing, the Veteran and his wife described levels of impairment of these disabilities that appear to be significantly worse than as described in the January 2011VA examination, the most recent examination that assessed the severity of the disabilities.   

As to the left thumb disability, the Veteran's representative noted during the hearing that he currently had pus coming out of the scar, and that he required certain ointments to treat the condition.  The representative further described swelling of the thumb area, with fluid draining out.  These descriptions appear to represent more severe symptomatology than described in the January 2011 VA examination report, which noted a left thumb scar that was well healed, well nourished, non-depressed, non-adherent and minimally tender to palpation, without ulceration or loss of tissue.  The Veteran's representative additionally noted that the left thumb symptoms involved limitation of left hand motion, which would appear to be more severe than the minimally decreased left thumb flexion noted in the January 2011 VA examination report.  The extent of such limitation of hand motion is unclear.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Additionally, with respect to the Veteran's hidradenitis, the January 2011 VA examination report indicated that the Veteran had approximately eight raised, firm nodules of the right axillary area, with none being inflamed, fluctuant, or purulent, covering an area of approximately 0.001 percent of the total body surface area.  The Veteran and his wife, however, described more severe hidradenitis, with frequent outbreaks occurring.  They further indicated that an outbreak could become active at any time.  They also reported that his hidradenitis covered a large area of skin, which would appear to be more significant than the 0.001 percent of total body area described by the January 2011 VA examiner.  Considering the newer evidence, the current severity of the Veteran's hidradenitis remains unclear.  See Snuffer, Allday, supra. 

The evidence of record tends to show that the Veteran may have psychiatric disability, to include anxiety and depression, that developed secondary to his service-connected hypertension, and/or lacunar infarction residuals, and/or hidradenitis.  Although the Veteran was afforded a VA mental disorders examination in October 2007, the examiner only diagnosed adjustment disorder and opined that it was not caused by or a result of an in-service diagnosis of "inadequate personality."  Remand for a new VA examination is warranted to fully consider more contemporaneous indications of anxiety and depression, and any etiological relationship between such psychiatric disability and the Veteran's service-connected disabilities as described.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the adequacy of an examination is dependent on the accuracy of the history considered).

On remand, a copy of the Veteran's SSA disability records should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help substantiate a claim for benefits, the duty to assist requires VA to obtain the records").

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Obtain all available decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Then, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected post-operative burn scar and contracture of the left thumb and his service-connected hidradenitis.  The examiner(s) should review the claims file, including this REMAND.  All necessary studies and tests must be conducted.

The examiner(s) should identify any and all manifestations associated with the Veteran's service-connected post-operative burn scar and contracture of the left thumb and his service-connected hidradenitis, and fully describe the extent and severity of such manifestations, in accordance with current disability benefits questionnaires.

In describing the severity of the post-operative burn scar and contracture of the left thumb, the examiner should discuss the Veteran's reports of current purulent discharge, limitation of motion involving the left hand, and medications required to treat manifestations of the disability.

In describing the severity of hidradenitis, the examiner should discuss the frequency and severity of outbreaks of the disability and the total body area covered by the disability.

The examiner(s) must provide reasons for any opinions and conclusions reached. 

3.  Schedule the Veteran for a VA mental health examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted. 

The examiner should identify all current psychiatric disabilities, to include anxiety and depression, diagnosed during the pendency of the Veteran's appeal, since September 2010.  

The physician is asked to provide opinions as to the following:

A)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disability had its onset during active service or is related to any in-service disease, event, or injury?

In providing this opinion, the examiner should discuss evidence of treatment for a psychiatric condition, including the prescribing of Valium, during the Veteran's service.

B)  Is it at least as likely as not (50 percent or greater probability) that a currently diagnosed psychiatric disability is caused by the Veteran's service-connected hypertension, and/or lacunar infarction residuals, and/or hidradenitis

C)  If it is not at least as likely as not that a current psychiatric disability is caused by a service-connected disability, is it at least as likely as not (50 percent or greater probability) that any such current psychiatric disability has been aggravated by service-connected hypertension, and/or lacunar infarction residuals, and/or hidradenitis?

(If aggravation is found, the physician should attempt to establish a baseline level of severity of the diagnosed psychiatric disability prior to aggravation by service-connected disability.)

In providing these opinions on secondary service connection, the examiner must address lay contentions raised in the record pertaining to the Veteran's anxiety being caused by service-connected disability.  

The examiner must provide reasons for all opinions and conclusions reached, and cite the objective medical findings leading to the conclusions.  

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


